Citation Nr: 9905887	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  89-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy and chloracne, claimed as secondary to exposure to 
Agent Orange.

2.  Entitlement to a clothing allowance.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance by another person or on 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  This appeal arises from rating actions of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

In October 1997, the Board of Veterans' Appeals rendered a 
decision on the three issues listed on the title page of this 
document.  Subsequently, the veteran produced a copy of a VA 
Form 9 on which he had requested a hearing before the Board.  

In July 1998, a hearing was conducted in Washington, D.C., by 
the Board member rendering this decision, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 1998).

In January 1999, the Board vacated its October 1997 decision.  
The Board notes that the veteran has raised the issues of 
entitlement to service connection for a back disorder, a head 
injury, seizures, an eye disorder, a left hand injury and a 
stomach disorder.  These issues are inextricably intertwined 
with the claims for a clothing allowance and special monthly 
compensation, and must be adjudicated prior to the Board's 
final consideration of those claims, which will be addressed 
in the remand portion of this document.






FINDINGS OF FACT

1.  There is no objective evidence of a current chronic skin 
disability, to include chloracne, or peripheral neuropathy, 
which can be attributed to Agent Orange exposure or any other 
incident of service.

2.  The claims of service connection for peripheral 
neuropathy and chloracne, claimed as the result of Agent 
Orange exposure, are not plausible. 

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim which is shown to 
be not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for peripheral neuropathy and 
chloracne, claimed as the result of exposure to Agent Orange.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset is 
whether the veteran's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If a claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991). 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).

With respect to Agent Orange, the Board notes that a veteran, 
who during active service served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, soft-tissue sarcomas and acute and subacute 
peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).  

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the appellant's evidentiary assertions as to the 
relationship between his current claimed peripheral 
neuropathy and chloracne and his period of service or 
exposure to Agent Orange are inherently incredible when 
viewed in the context of the total record. 

The Board has reviewed the record following the guidelines 
for a well-grounded claim as set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995), specifically, that there must be: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The service medical records do not show complaints or 
treatments related to peripheral neuropathy.  The service 
separation examination in January 1969 showed normal skin and 
neurologic examinations.  A May 1973 VA examination noted 
normal skin and described no peripheral neuropathy.  A 
February 1996 skin examination was negative.  Paraparesis 
related to a September 1989 automobile accident was noted on 
September 1996 VA hospitalization reports.  

There is no objective medical evidence of a current chronic 
skin disorder, and no objective evidence of peripheral 
neuropathy which could be attributed to an inservice event, 
including exposure to Agent Orange. 

The Board has considered the veteran's statements with 
respect to his claim; however, through his statements alone, 
he cannot meet the burden imposed by section 5107(a) merely 
by presenting his lay statements as to the existence of 
disability and a relationship between that disability and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis, cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, at 611 
(1992).  The Board notes that where the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
in the development of the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). 

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). Unlike the situation in 
Robinette, the veteran has not put VA on notice of any 
specific piece of evidence that, if submitted, could make his 
claim well grounded.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).  Accordingly, in view of the above, the Board 
must deny the claims for service connection for peripheral 
neuropathy and chloracne, claimed as the result of exposure 
to Agent Orange, as not well grounded.


ORDER

Service connection for peripheral neuropathy and chloracne, 
claimed as secondary to exposure to Agent Orange, is denied.


REMAND

The veteran has contended that he is entitled to a clothing 
allowance and special monthly compensation based on aid and 
attendance or being housebound.  Currently, his only service 
connected disability is post-traumatic stress disorder, rated 
as 100 percent disabling.  The veteran uses a wheelchair; he 
was injured in an automobile accident in 1989.  However he 
claims that the accident only aggravated pre-existing 
disabilities.  He has raised the issues of service connection 
for a back disorder, a head injury, seizures, an eye 
disorder, a left hand injury and a stomach disorder.  The 
veteran contends that these disabilities contribute to his 
need for a clothing allowance and/or special monthly 
compensation.  The veteran and his wife testified that there 
are multiple volumes of VA treatment records from the 1970's 
to the 1990's which are not in the claims folder.  They 
report that the veteran was treated at VA facilities in 
Atlanta, Augusta, Gainesville, and West Palm Beach, and that 
all his records from these facilities have been consolidated 
at the VA Medical Center in West Palm Beach, Florida.  

Accordingly, the RO should obtain the veteran's complete VA 
treatment records, including those transferred from other VA 
Medical Centers, from the West Palm Beach VAMC.  The RO 
should then adjudicate the veteran's claims for service 
connection for a back disorder, a head injury, seizures, an 
eye disorder, a left hand injury and a stomach disorder.  
Following that, the claims for a clothing allowance and 
special monthly compensation should be readjudicated.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should obtain the veteran's 
complete VA treatment records, covering a 
period from the early 1970's to the late 
1990's, including those transferred from 
other VA Medical Centers, from the West 
Palm Beach VAMC.  The complete records 
should be associated with the claims 
folder.  

2.  Following the above, the RO should 
adjudicate the veteran's claims for 
service connection for a back disorder, a 
head injury, seizures, an eye disorder, a 
left hand injury and a stomach disorder.  
If deemed necessary, the veteran should 
be scheduled for VA examination(s) in 
accordance with these claims, and the 
examiner(s) should be asked to comment on 
the likely onset of the claimed 
disabilities.  Following that, the claims 
for a clothing allowance and special 
monthly compensation should be 
readjudicated.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Any corrective 
action deemed necessary must be 
undertaken.

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

